            Case 3:20-cv-00231-SDD-RLB        Document 38      04/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

DANIEL GUMNS, MICHAEL
VIDEAU, TREVON WILEY,
IAN CAZENAVE, REGINALD
GEORGE, LIONEL TOLBERT,
OTTO BARRERA, KENTRELL
PARKER, MICHAEL ROBINSON,
JULIUS ALLEN, ERNEST ROGERS,
ALFOANSO GARNER, BRADLEY
WINTERS, KENDRICK WILSON, and
JAMES HUGHES, on behalf of themselves
and all similarly situated individuals,
                              Plaintiffs,

VERSUS                                              CIVIL ACTION NO. 3:20-cv-00231-
                                                    SDD-RLB

JOHN BEL EDWARDS, in his official                   CLASS ACTION
capacity as Governor of the State of
Louisiana; LOUISIANA DEPARTMENT
OF PUBLIC SAFETY & CORRECTIONS;
JAMES LEBLANC, in his official capacity
as Secretary of the Department of Safety and
Corrections; JOHN MORRISON, in his
official capacity as Medical Director of the
Department of Safety and Corrections;
LOUISIANA DEPARTMENT OF HEALTH;
and STEPHEN R. RUSSO, in his official
capacity as Interim Secretary of the
Louisiana Department of Health,
                             Defendants,

****************************************************************************

                        MEMORANDUM IN OPPOSITION TO
            PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

        NOW INTO COURT, through undersigned counsel, comes Defendant John Bel Edwards,

in his official capacity as Governor for the State of Louisiana (“Governor Edwards”), who opposes

the plaintiffs’ emergency motion to restrain defendants from transferring COVID-19 carriers to

Louisiana State Penitentiary. In support of this motion, Governor Edwards adopts and incorporates



1570840.1                                      1
            Case 3:20-cv-00231-SDD-RLB           Document 38       04/29/20 Page 2 of 2



herein the opposition filed by the Louisiana Department of Public Safety & Corrections, James

LeBlanc and John Morrison. (R. Doc 24).

        For all of these reasons, Governor Edwards respectfully requests that the Court deny the

relief sought by the plaintiffs in the instant motion.

                                               Respectfully Submitted:

                                               MCGLINCHEY STAFFORD, PLLC

                                               /s/M. Brent Hicks
                                               M. BRENT HICKS #23778
                                               JUSTON M. O’BRIEN, #26447
                                               ZELMA MURRAY FREDERICK, #31459
                                               301 Main Street, 14th Floor
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 383-9000
                                               Facsimile: (225) 343-3076
                                               bhicks@mcglinchey.com
                                               jobrien@mcglinchey.com
                                               zfrederick@mcglinchey.com
                                               Attorney for John Bel Edwards, in his official
                                               capacity as Governor for the State of Louisiana


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all counsel by

operation of the court’s electronic filing system.

        Baton Rouge, Louisiana, this 29th day of April, 2020.

                                               /s/M. Brent Hicks
                                               M. Brent Hicks




1570840.1                                            2
